Citation Nr: 0018249	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-27 773	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for bronchial asthma with 
chronic obstructive pulmonary disease (COPD).  

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1964 and from June 1965 to April 1968.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a January 1997 rating decision.  The Board remanded this 
matter in February 1999 to obtain Social Security records.  
These records have been obtained, and the case has been 
returned to the Board for further appellate action.    


FINDINGS OF FACT

1.  Bronchial asthma and chronic obstructive pulmonary 
disease were not shown during the veteran's active service 
and are not shown to be related to inservice exposure to 
pesticides.  

2.  The record does not contain competent evidence that the 
veteran currently has bronchial asthma and chronic 
obstructive pulmonary disease related to inservice tobacco 
use.  

3.  The record does not contain competent evidence that the 
veteran currently has bronchial asthma and chronic 
obstructive pulmonary disease related to inservice exposure 
to Agent Orange.  

4.  Prior to September 1999, the veteran's service-connected 
PTSD is manifested by daily thoughts of Vietnam, flashbacks, 
nightmares, anger, depression, hypervigilence, irritability 
and poor concentration and is productive of no more than 
definite, or rather large, impairment of social and 
industrial adaptability.  

5.  From September 1999, the veteran's service-connected PTSD 
is manifested by daily thoughts of Vietnam, flashbacks, 
nightmares, anger, depression, hypervigilence, irritability 
and poor concentration productive of at least serious 
impairment in social or occupational functioning, so as to 
manifest an inability to keep a job.  

6.  The veteran has a high school education and work 
experience as a boilermaker for a railroad.

7.  The veteran's PTSD is his sole service-connected 
disability.

8.  Prior to September 1999, the veteran's PTSD was not of 
such severity as to preclude the veteran from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bronchial 
asthma with COPD due to exposure to pesticide is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

2.  The veteran's bronchial asthma with COPD was not incurred 
in or aggravated by active military service, including 
claimed exposure to pesticide or Agent Orange, or claimed 
tobacco use. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107, (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999). 

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been satisfied prior to September 1999.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.132, Code 9411 
(1996); 4.130, Code 9411 (1999).  

4. The criteria for a schedular evaluation of 100 percent for 
PTSD have been satisfied from September 1999.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.132, Code 9411 (1996).  

5.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 
38 C.F.R. 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for asthma and COPD

A.  Well-Grounded Claim

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for a respiratory condition.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

The veteran, in part, has provided testimony to the effect 
that chronic disability was incurred in service and has 
persisted through the present.  The veteran and other lay 
persons are competent only to the extent that they have 
articulated information concerning what they experienced.  
See Falzone v. Brown, 8 Vet. App. 398 (1995).  Unlike in 
Falzone, where visual observation by a lay person was 
sufficient to establish the existence of flat feet, the cause 
of the veteran's pulmonary complaints is not a matter that is 
observable by a lay person.  Thus, a medical nexus between 
his current condition and his continued symptomatology is 
required to well ground that claim.  See Hodges v. West, 13 
Vet. App. 287 (2000).  

The veteran contends that he is entitled to service 
connection for a respiratory condition.  Both he and his 
representative have articulated three basic theories of 
entitlement that will be discussed below.  In Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000), it was held that once a 
veteran has properly made out a well-grounded claim for a 
current disability as a result of a specific in-service 
occurrence or aggravation of a disease or injury, VA's duty 
to assist pursuant to section 5107(a), as further explained 
in 38 C.F.R. §§ 3.102 and 3.103, attaches to the 
investigation of all possible in-service causes of that 
current disability, including those unknown to the veteran.  
In this case, the claim is well grounded, as the veteran has 
presented evidence of all three elements for one of his 
theories of entitlement.

The veteran satisfies the initial criterion for establishing 
a well-grounded claim, inasmuch as there is evidence of 
current disability.  The report of the September 1996 VA 
examination shows that the veteran was diagnosed with 
bronchial asthma, perennial, with COPD.  

As for the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the 
veteran's service medical records show that he was treated 
for bronchitis in January 1966 and January 1967.  However, 
there is no indication of either asthma or COPD.  Rather, the 
veteran has provided testimony to the effect that his current 
respiratory condition is related to his exposure to pesticide 
used during his tour of duty in Thailand.  He described a 12-
ounce spray can in "olive drab color" with yellow writing 
that was used to reduce the insect population.  He testified 
that he later discovered that the contents of this can were 
DDT, a pesticide.  He reported that during the course of his 
service in Thailand, he used this substance extensively, and 
often inhaled its contents.  Moreover, he noted that as a 
consequence, he experienced a reduction in his breathing 
capacity.  The veteran's testimony concerning his exposure to 
some sort of chemical in an aerosol can satisfies the second 
element of a well-grounded claim.

As for the third element -- evidence of a nexus between 
current disability and injury or disease during service - the 
veteran has presented a July 1997 statement from his private 
physician, F. Wilson, M.D., which indicates that the veteran 
had severe asthma for which he had been receiving treatment 
for a number of years.  The physician related:  

His history is that his initial asthma 
symptoms of wheezing and dyspnea occurred 
when he was a soldier in the United 
States Army in Southeast Asia.  He has 
told me that he would use an aerosol 
product that was issued to the troops to 
prevent insect bites.  The identity of 
the product in question has never been 
clear in our conversations.  He initially 
described using DDT, but described it as 
an insect repellent.  I, therefore, 
thought that the product to which he was 
exposed was DEET.  Subsequent 
conversations have revealed that he is 
really not sure whether the product was 
an insecticide or an insect repellent and 
does not really know for sure what its 
identity was.  What he is sure of is that 
it was a product that either by acting as 
an insecticide or repellent was supposed 
to prevent insect bites and that it was 
issued through the supply system, and 
that it was in an aerosol can.

He described his initial symptoms as 
being transient wheezing and dyspnea that 
would occur after exposure.  These 
subsequently worsened.  These symptoms do 
seem to me to be completely consistent 
with symptoms that would be expected to 
occur after exposure to a pyrethrim 
aerosol by a sensitive person.  

Clearly, Dr. Wilson's statement shows that some degree of 
uncertainty exists with respect to the type of substance used 
in service.  Despite this ambiguity, I note that there is 
some suggestion that the veteran was exposed in service to 
something that resulted in respiratory symptoms.  The United 
States Court of Appeals for Veterans Claims (United States 
Court of Veterans Appeals United States Court of Appeals 
prior to March 1, 1999; hereinafter the Court) has held that 
a veteran's claim is well grounded where there is competent 
evidence of current seizure disorder, episodes of headaches 
in service and a "possible" link between seizure disorder 
and the headaches.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1998).  In view of the foregoing, I find that the veteran 
has presented a well-grounded claim for service connection 
for bronchial asthma with COPD, due to exposure to pesticide.  
The three theories of entitlement - exposure to pesticide, 
exposure to herbicide (Agent Orange), and tobacco use during 
service - will be discussed separately below.

B.  Pesticide Exposure During Service.

While this theory of entitlement is plausible, the 
preponderance of the evidence is against this claim.  
Although excerpts from a medical text suggest some 
relationship between the development of asthma to the 
inhalation exposure to pyrethrum, there is no evidence to 
verify the veteran's exposure to that substance.  

A March 1997 toxicology report from the Department of the 
Army in reference to the contents of aerosol spray cans used 
in Vietnam between 1965 and 1968 is to the effect that it 
could not determine which if any of the described substances 
were actually distributed to the veteran's area of operation 
during his active service.  However, it was noted that 
inquiries made to the Defense Supply Center to ascertain the 
types of pesticides used during the time of the veteran's 
service resulted in information from a 1965 handbook of the 
Department of Defense, showing that only one approved 
substance was available in a 6-ounce pressurized dispenser 
can.  That material was the insect repellent known as DEET 
(75% Diethyltoluamide) which was widely distributed during 
operations in Southeast Asia.  The 1971 handbook listed three 
available aerosols, including Pyrethrum (0.6% aerosol), DDT-
Pyrethrum (12 oz. Can), and DEET.  The notation with the DDT-
Pyrethrum aerosol directed its use for disinsection of 
aircraft in compliance with Public-Health Quarantine.  
However, it was noted that the identity of the substance used 
by the veteran could not be determined, as records from the 
prior to 1969 had not been maintained.  

Furthermore, the veteran has not presented evidence to show 
that the substance DEET, or Diethyltoluamide, has been shown 
to cause respiratory reactions.  Information received from 
the Defense Department has identified this product as the 
only approved substance in 1965.  

Moreover, it is significant to note that reports of treatment 
provided at National Jewish Hospital in May 1995 are to the 
effect that the veteran's asthmatic condition was work 
related, that is, associated with his civilian job as a 
boilermaker for the railroad.  

In view of the foregoing, the evidence does not show that the 
veteran sustained a respiratory condition, including 
bronchial asthma with COPD, during the veteran's active 
service as a result of exposure to a pesticide.  

C.  Tobacco use during service.

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
appellant's claim for service connection based on his tobacco 
use during his military service falls under that opinion, 
inasmuch as the claim was filed in November 1995.  

The veteran provided testimony concerning his smoking history 
in July 1997 and again in the July 1999 RO hearing.  He 
testified that he smoked about a quarter of a package of 
cigarettes prior to his entrance into active service.  
However, he reported that once in service, his smoking habits 
changed.  In particular, he testified that his smoking 
increased when he went to Okinawa to the extent that he would 
buy two cartons of cigarettes a month.  Also, he noted that 
when he went to Vietnam, cigarettes were furnished in the C 
rations.  In addition, the veteran noted that his tobacco use 
increased during his time in Thailand because of the stress 
related to his duty assignment in a top-secret mission.  
Ultimately, he reported that he was smoking between a pack 
and a pack and a half of cigarettes in a day.  The veteran 
reports that he began smoking in service.  This evidence is 
competent to the extent that the veteran has articulated 
information concerning what he experienced, but not with 
respect to matters involving a determination of medical 
causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  It must be noted, however, that no chronic 
lung disease was described in service.  

In addition, an undated report of the National Jewish 
Hospital Center indicates that the veteran began smoking at 
age 15 and smoked up to two packs a day until approximately 
1984 when he quit because of respiratory problems.  The 
veteran reported that he had a chronic cough and exertional 
dyspnea that began around 1976.  He reported whitish sputum 
that increased with exertion or exercise.  He reported 
exertional wheezes and dyspnea without fever, as well as 
increased dyspnea with odors.  A diagnosis of chronic 
bronchitis was noted.  

With respect to the nexus requirement, the record contains a 
medical opinion in the report of the September 1996 VA 
examination that is to the effect that the veteran's lung 
disease is related to the veteran's cigarette smoking.  
Although the veteran's contentions and the clinical record 
contain some reference to some asbestos exposure following 
his service, there is no medical opinion associating the 
currently diagnosed lung disease with anything other than 
smoking.  However, the veteran's claim must fail as he has 
not presented evidence of a nexus between bronchial asthma 
with COPD and his smoking during his active service alone, as 
opposed to his entire history of smoking both during and 
before and after his military service.  

It is significant to note that the record discloses that the 
veteran had smoked from about age 14 or 15 - rather than 
during service, as he has sometimes reported -- and that 
following his separation from service in 1968 continued to 
smoke for more than 15 years thereafter until he stopped in 
1984.  In the absence of a nexus between current disability 
and smoking during active service alone, the evidence does 
not support the veteran's claim for service connection for 
bronchial asthma with COPD due to smoking.  

D.  Exposure to Agent Orange During Service.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309, as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996), will be considered chronic.  38 U.S.C.A. § 1101 (West 
1991); 38 U.S.C.A. §§ 1112, 1113, 1116; 38 C.F.R. § 3.307(a) 
, as amended by 61 Fed. Reg., No. 217, 57586-57589 (November 
7, 1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii), as amended by 61 Fed. Reg., No. 217, 57586-
57589 (November 7, 1996), are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996), are also satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii), as amended by 61 Fed. Reg., No. 217, 57586-
57589 (November 7, 1996).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of the tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epitheloid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

In the veteran's case, the existing respiratory conditions -- 
including bronchial asthma and COPD -- are not the type of 
conditions listed under the above-stated provision.  I note 
in addition that service connection can be established if the 
veteran has produced competent medical evidence that current 
disability is related to Agent Orange exposure during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, the veteran has not brought forth competent medical 
evidence of a nexus between his bronchial asthma with COPD 
and exposure to Agent Orange.  I therefore conclude that the 
evidence does not support the veteran's claim to entitlement 
due to exposure to Agent Orange.  

II. Entitlement to a higher evaluation for PTSD, currently 
evaluated as 30 percent disabling.  

Initially, I note that the veteran has presented a well-
grounded claim with respect to a higher rating for the 
service-connected PTSD.  That is, he has presented a claim 
that is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for PTSD in a January 1997 rating decision.  A 30 percent 
rating was assigned, effective from November 1995, based on 
the clinical evidence in the veteran's service medical 
records.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed effective November 
7, 1996.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 30 percent 
evaluation is assigned for definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is assigned 
when there is considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is assigned when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is assigned when there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  The 
Court, in Johnson v. Brown, 7 Vet. App. 95 (1994), held that 
the criteria for a 100 percent rating in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, are each an independent basis for 
granting a 100 percent rating.  

The evaluation of 30 percent was discussed by the Court in 
Hood v. Brown, 4 Vet. App. 301 (1993).  The Court stated that 
the term "definite" used in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  In response, the VA General 
Counsel, in a precedent opinion dated November 9, 1993, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

The clinical evidence of record shows that the veteran has 
been able to maintain relationships with family members, 
including his wife, his mother-in-law and his brother-in-law.  
At the September 1996 and September 1999 VA examinations, 
although he reported that he did not have many friends, he 
reported that he maintained good relations with members of 
his church.  Nevertheless, the veteran reported that prior to 
the termination of his employment in August 1995, he had been 
experiencing problems with getting along with people.  He 
said that when he was at work, he simply wanted to be left 
alone, and that there would be 2 to 3 week periods that he 
would not associate with anyone on the job.  

In his testimony in July 1997 and July 1999, the veteran 
described screaming matches with his superiors.  In addition 
he testified that his symptoms of PTSD included daily 
thoughts of Vietnam, flashbacks, nightmares, anger, 
depression, hypervigilence, irritability and poor 
concentration.  

The report of the September 1999 Social Security 
Administration's medical assessment of the veteran's ability 
to work shows that the veteran was described as a man that 
suffers from PTSD, with intrusive and disturbing thoughts 
that interfere with his ability to focus his attention on 
work tasks.  In addition, it was noted that the veteran was 
not able to adequately tolerate stress and pressures of 
routine interpersonal contact with coworkers and supervisors.  
His ability to follow work rules, to use judgment, and 
function independently, and his ability to understand, 
remember and carry out simple job instructions were rated as 
fair.  His ability to relate to co-workers, deal with the 
public and maintain concentration, and his ability to 
understand, remember and carry out complex or detailed job 
instructions was poor to none.  In the of making personal and 
social adjustments, the veteran was rated at poor or none, 
with the exception of maintaining his personal appearance.  

Because this is an appeal from the initial rating for PTSD, 
the Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this respect, the Board notes that the GAF scores 
were 60 in the September 1996 VA examination report, 35 in a 
September 1999 private evaluation by a psychologist, and 48 
in a September 1999 VA examination report by the same 
psychologist who had performed the 1996 evaluation.  While 
the GAF of 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school function, the 
GAF of 35 indicates some impairment in reality testing or 
communication (which is not demonstrated in the record now 
before the Board) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  The GAF of 48 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, e.g., no friends, unable to keep a 
job.  While either GAF of 35 or 48 in September 1999 would 
support a schedular rating of 100 on the basis of inability 
to obtain or retain employment, the evidence of the veteran's 
level of disability prior to September 1999 does not support 
a rating of 100 percent.  Consequently, the Board concludes 
that the evidence supports the assignment of a "staged 
rating", with a rating of 100 percent based on the evidence 
from September 1999.  Prior to September 1999, the evidence 
is more consistent with a finding of "definite" or 
"moderately large" degree of social and industrial 
impairment, which is consistent with a 30 percent disability 
evaluation under the old rating criteria, particularly as 
evidenced by the September 1996 GAF score.

The Board must also consider whether a rating higher than 30 
percent is warranted under the revised rating criteria.  As 
revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

The veteran's current symptoms are consistent with an 
evaluation of 30 percent under the provisions in effect from 
November 1996.  The veteran has reported having insomnia, 
nightmares, forgetfulness, depression and anxiety.  However, 
he has not demonstrated a flattened affect, impairment of 
speech, or panic attacks.  He did however, show some 
difficulty in understanding, remembering and carrying out 
complex tasks.  Despite that fact, the current disability 
picture is more consistent with a disability evaluation of 30 
percent under the criteria in effect since the November 1996 
changes.  

I note that the VA O.G.C. Prec. Op. No. 3-2000 (April 10, 
2000) addresses the subject of retroactive applicability of 
revised rating schedule criteria to increased rating claims.  
In brief, the opinion holds that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 1) 
determine whether the intervening change is more favorable; 
2) if the amendment is more favorable, the Board should apply 
that provision to rate the disability for periods from and 
after the effective the regulatory change and; 3)  the Board 
should apply the prior regulation to rate veteran's 
disability for periods proceeding the effective date of the 
regulatory change.  Id.  This opinion is not dispositive in 
the instant case, as the original version of the regulation, 
rather than the amended version, is more favorable in the 
veteran's case.  In view of the foregoing, the preponderance 
of the evidence favors an evaluation of no more than 50 
percent PTSD under the criteria in effect for rating mental 
disorders prior to November 1996.  

I note that the Court, in Fenderson v. West, 12 Vet. App. 119 
(1999) held, in part, that the RO never issued a statement of 
the case concerning an issue, as the document adding that 
issue to the appeal "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  The veteran's case may be distinguished 
from the facts in Fenderson, as the statement of the case did 
provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assigned rating; moreover it reflects that the RO did 
not identify this issue in the same manner as did the RO in 
Fenderson.  The April 1997 decision reflects the issue of 
"Evaluation of post-traumatic stress disorder reaction 
currently evaluated as 30 percent disabling".  Accordingly, 
there is no need to remand on this basis.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent periods of hospitalization and prior to 
September 1999 has not demonstrated marked interference with 
his employment due to his service-connected PTSD alone.  In 
view of the foregoing, I find that currently there is no 
basis for consideration of an extraschedular rating for PTSD.  

III.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the schedular rating is less than 
total and the evidence shows that the appellant is precluded, 
by reason of his service- connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. 3.340, 3.341, 4.16 (1999).  In this case, as a 
schedular rating of 100 percent is supported by the evidence 
in September 1999, but not earlier, as discussed above, the 
Board will consider whether a TDIU rating is appropriate 
prior to the assignment of a 100 percent schedular rating.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment. Under 38 C.F.R. 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment. The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991). In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service- connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability. For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating. The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough. A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment. 
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran's sole service-connected disability is his PTSD.  
Prior to September 1999, it is rated as 30 percent disabling. 
He does not meet the percentage prerequisite provided in 38 
C.F.R. 4.16(a) for consideration of entitlement to TDIU. 
Nonetheless, he may be entitled to TDIU based on an 
extraschedular considerations under 38 C.F.R. 4.16(b). The 
question to be addressed is whether there are unusual 
circumstances, peculiar to this veteran, that prevent him 
from having the usual amount of success to be expected in 
overcoming the handicap of his disability.

In this case, the veteran reported in his January 1997 
application for TDIU that he had last worked full time in 
August 1995 as a boilermaker for a railroad.  He reported 
that he had a high school education and additional training 
in welding.  This is consistent with the education and 
employment history reported elsewhere in the claims folder.  
It is important to note that there are medical opinions to 
the effect that he is unable to continue in his employment as 
a boilermaker, as he is limited by his medical condition to 
sedentary employment.  Nonetheless, the question before the 
Board is whether his service-connected disability - PTSD - 
alone would prevent him from securing or following a 
substantially gainful occupation.  

In this case, the record does not contain prior to September 
1999 a medical opinion that attributes the veteran's 
unemployment to his service-connected PTSD alone.  Moreover, 
the evidence of the level of the veteran's disability prior 
to September 1999 does not support a conclusion that the 
PTSD, alone, would prevent the veteran from securing or 
following a substantially gainful occupation.  As discussed 
above, the veteran had some problems with anger and 
depression, but not necessarily to the extent that would 
preclude work.  Accordingly, the Board concludes that the 
evidence does not support the assignment of a TDIU rating.  



ORDER

Entitlement to service connection for bronchial asthma and 
COPD is denied.  

A staged rating of 30 percent followed by a rating of 100 
percent for PTSD is granted, subject to regulations 
applicable to the payment of monetary awards.  

Entitlement to a TDIU rating is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

